DETAILED ACTION
This action is in response to the claims filed on June 12th, 2019. A summary of this action:
Claims 1-16 have been presented for examination.
The specification is objected to for informalities 
The drawings are objected to for informalities 
Claims 1, 6-7, 9 and 14-15 are objected to for informalities 
Claims 1-16 are rejected under § 112(a) for lack of written description
For compact prosecution, the Examiner has provided a suggestion in the rejection for overcoming this
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Kim, “Multi-scale modeling of refractory woven fabric composites”, 2006
Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Kim, “Multi-scale modeling of refractory woven fabric composites”, 2006 in further view of Feng et al., “Effective Elastic and Plastic Properties of Interpenetrating Multiphase Composites”, 2004 
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of  Zhang et al., “Progressive damage simulation of triaxially braided composite using a 3D meso-scale finite element model”, 2015.
Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Park, “Versatile Micromechanics Model for Multiscale Analysis of Composite Structures”, 2013 
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-7 and 14-15 would be allowable over the prior art if rewritten to overcome the rejections under § 101, § 112(a), and the claim objections in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is treated as representative of claim 14, claim 7 is treated as representative of claim 15. 
The Examiner notes that due to the issues with the present recitation of the claims, the Examiner is using the description of the claimed equations from the specification for interpretation of these claims. I.e. see ¶ 61-64 and see ¶ 66.
Specifically, while limitations are not read in from the specification, the claims explicitly recite specific equations which are supported by the specification. As such, from the light of the specification shed on these recited equations (e.g., the description of the variables, and the description of what the equation actually represents) the equations themselves are allowable over the prior art when read in combination with the remaining features and limitations of the claimed invention. 

The allowable subject matter over the prior art is the claimed equations, with the descriptions provided in the specification on what the claimed equations are/represent.

For claim 6, the equation is:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ε
                                                
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    y
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    z
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                ε
                            
                            
                                u
                                ,
                                c
                            
                            
                                f
                            
                        
                    
                
                 
                ≥
                1
            
        

For claim 7, the equation is:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ε
                                                
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    y
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    z
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                ε
                            
                            
                                u
                                ,
                                c
                            
                            
                                f
                            
                        
                    
                
                 
                ≥
                1
            
        

None of the prior art, taken alone or in combination, fairly teaches the subject matter recited in these claims. 

The closest combination of prior are is the below relied upon combination of Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Zhang et al., “Progressive damage simulation of triaxially braided composite using a 3D meso-scale finite element model”, 2015 – see Zhang, page 106, col. 1, equations 2-5, and see table 1

The next closest combination is the above cited combination taken in further combination with Bednarcyk et al., “Micromechanics Modeling of Composites Subjected to Multiaxial Progressive Damage in the Constituents”, 2010 – see § A on page 1370 equation 10.
 
The next closest combination is the above cited combination taken in further combination with Tang et al., “Prediction of biaxial failure envelopes for composite laminates based on Generalized Method of Cells”, 2012 – see § 2.3 and § 2.4

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination.
None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
For claim 6, the equation:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ε
                                                
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    y
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    z
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                ε
                            
                            
                                u
                                ,
                                c
                            
                            
                                f
                            
                        
                    
                
                 
                ≥
                1
            
        

For claim 7, the equation:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ε
                                                
                                                
                                                    x
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    y
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    x
                                                    z
                                                
                                                
                                                    12
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            
                                ε
                            
                            
                                u
                                ,
                                c
                            
                            
                                f
                            
                        
                    
                
                 
                ≥
                1
            
        

when taken in combination with the remaining limitations and elements of the claimed invention, and when the equations are read in light of the specification.

Specification
The disclosure is objected to because of the following informalities: ¶ 92 of the specification recites “Equations 25, 25, 32, 33 and 37 are used as initiation quotients. When any of these quotients reach unity”.  The number “25” is repeated twice – this should only be recited a single time. The Examiner notes that this may have been intended to recite “25, 26...” – see equation 26 which is “the second criterion”. 

Additionally, the specification is objected to as the specification recites numerous equations, however these equations are not presented with solid black lines, i.e. they are not clearly legible, and should be amended to be clearly legible. 
	
Appropriate correction is required.

Drawings
The drawings are objected to because the drawings are difficult to read as they are not produced with solid black lines, e.g. see figures 2A and 2B wherein the equation subscripts are illegible, see figure 3 for the subscripts/superscripts, etc.
See 37 C.F.R. 1.84: “(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite, in a similar fashion, “(c) repeating step (b) for each iteration of the computer model until a composite failure is detected in the updated computer model” – this is objected to. Nothing in the claim requires any changes to be made between each iteration – i.e. see ¶ 144 wherein at each iteration there is a “force being applied” which is modified – the claims should recite some application of a load/force to the composite which changes, e.g. increases, between each iteration “until failure” of the composite
This is an objection as the claims, when read in light of the specification, convey that in some embodiments there is a force/load being applied at each iteration, e.g. applying an increasing force to the composite at each iteration until a composite failure detect – This is an objection solely for compact prosecution. Limitations are read into the claims from the specification, however a person of ordinary skill would reasonably understand from the specification what this claim limitation is intended to convey in scope 
Claims 6-7 and 14-15 are objected to because of the following informalities:  
Claims 6-7 and 14-15 contain equations – these equations are not clearly legible, and should be corrected to be clearly legible, i.e. the presently claimed equations are difficult to read in the claims as the equations are not produced with solid black lines.
Claims 6-7 and 14-15 recite equations – these equations contain variables which are raised to both the 12th power and the 2nd
Claims 6-7 and 14-15 are also objected to as the claimed equations recite variables such as “x”, “y”, “z”, etc. without adequately reciting what these variables represent, e.g. the “subcell strains” as recited in the claimed equation should clearly reflect that that “xy” strain is the subcell strain along the x, y plane, or the like. 

	The Examiner also notes that these claims are rejected under § 112(a) – see below. 
	In view of both of these rejections, and the suggestion under § 112(a), and when read in light of the specification (see ¶ 62-64, ¶ 66, and elsewhere – these equations are “failure criterion”), the Examiner provides the below.
	The Examiner also notes that the equation in claim 6 appears to recite a denominator of                           
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    t
                                
                                
                                    f
                                
                            
                        
                    , NOT                          
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    c
                                
                                
                                    f
                                
                            
                        
                      as recited in the claims, see ¶ 62-64. The “t” appears to be used to represent tension, while “c” is for compression in the variable. 

Claim 6 should recite, in some form:
	The method of claim 1, 
	wherein the type of failure is a fiber failure in tension, and wherein the type of failure is determined based on a failure criterion represented as: 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ε
                                                    
                                                    
                                                        x
                                                    
                                                    
                                                        12
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        x
                                                        y
                                                    
                                                    
                                                        12
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        γ
                                                    
                                                    
                                                        x
                                                        z
                                                    
                                                    
                                                        12
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    t
                                
                                
                                    f
                                
                            
                        
                    
                     
                    ≥
                    1
                
            
	where                         
                            
                                
                                    ε
                                
                                
                                    x
                                
                            
                        
                     is matrix material subcell stiffness,                         
                            
                                
                                    γ
                                
                                
                                    x
                                    y
                                
                            
                        
                     and                         
                            
                                
                                    γ
                                
                                
                                    x
                                    z
                                
                            
                        
                     are subcell strains, and                         
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    t
                                
                                
                                    f
                                
                            
                        
                     represents fiber elongation at failure wherein x represents the x-direction, y represents the y-direction, and z represents the z-direction
	and wherein each of the plurality of unit cells comprises two subcells which represent a fiber, and where the 12 in the model represents the two subcells. 

Claim 7 should recite, in some form:
	The method of claim 1, 
	wherein the type of failure is a fiber failure under compression, and wherein the type of failure is determined based on a failure criterion represented as: 
	4320180012                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ε
                                                            
                                                            
                                                                x
                                                            
                                                            
                                                                12
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                γ
                                                            
                                                            
                                                                x
                                                                y
                                                            
                                                            
                                                                12
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                γ
                                                            
                                                            
                                                                x
                                                                z
                                                            
                                                            
                                                                12
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ε
                                        
                                        
                                            u
                                            ,
                                            c
                                        
                                        
                                            f
                                        
                                    
                                
                            
                             
                            ≥
                            1
                        
                    

where                         
                            
                                
                                    ε
                                
                                
                                    x
                                
                            
                        
                     is matrix material subcell stiffness,                         
                            
                                
                                    γ
                                
                                
                                    x
                                    y
                                
                            
                        
                     and                         
                            
                                
                                    γ
                                
                                
                                    x
                                    z
                                
                            
                        
                     are subcell strains, and                         
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    c
                                
                                
                                    f
                                
                            
                        
                     is a fiber and composite longitudinal strain at a stated tensile stress, and wherein                          
                            
                                
                                    ε
                                
                                
                                    u
                                    ,
                                    c
                                
                                
                                    f
                                
                            
                        
                     is calculated using:
                
                    
                        
                            ε
                        
                        
                            u
                            ,
                            c
                        
                        
                            f
                        
                    
                    =
                    
                        
                            
                                
                                    σ
                                
                                
                                    u
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    E
                                
                                
                                    x
                                
                                
                                    C
                                
                            
                        
                    
                
            
	where                         
                            
                                
                                    σ
                                
                                
                                    u
                                
                                
                                    C
                                
                            
                        
                     is macro-scale normal stress for a target unit cell and                         
                            
                                
                                    E
                                
                                
                                    x
                                
                                
                                    C
                                
                            
                        
                     is macro-scale longitudinal Young's Modulus, wherein the superscript C represents the composite macro-scale values, wherein x represents the x-direction, y represents the y-direction, and z represents the z-direction
	and wherein each of the plurality of unit cells comprises two subcells which represent a fiber, and where the 12 in the model represents the two subcells. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
.Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.“ 

Claim 1 is treated as representative. Claim 9 is rejected under a similar rationale as claim 1. 

Claim 1 recites, in part:
applying an appropriate material reduction model at a component level based on the failure quotients to detect a component failure;
	At issue is that the claimed invention would not have permitted a person of ordinary skill to immediately envisage the claimed product arising from the disclosed process.
	See MPEP § 2163.02: “An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed”
	A person of ordinary skill would not have clearly recognized, nor would they have been able to immediately envisage, the claimed invention from the disclosed invention.
	
	The claimed invention recites applying a “material reduction model...to detect a component failure”. 
	This is not what is disclosed. See ¶ 140-141 – “In block 512, failure criteria are applied at the integration point. Specifically, failure criteria are applied to determine if a failure has occurred, where the failure can be fiber failure in tension (Equation 25), fiber failure in compression (Equation 26), fiber/matrix interface failure (Equation 27), and/or matrix failure (Equation 37)...[00141] In block 514 if a failure is detected, a corresponding material reduction model (i.e., fiber failure in tension, fiber failure in compression, fiber/matrix interface failure, and/or matrix failure) is applied at the component level”.
	For clarification, see ¶ 155: “The analysis tool proposed can calculate macro-level composite properties, check for local failures, and degrade the properties if failure is indicated”
	
	One of ordinary skill would have recognized that the disclosed invention is:
using the component level stresses and strains to calculate failure quotients at the
integration point;
select an appropriate material reduction model based on a type of failure, wherein the type of failure is determined based on failure quotients
applying an appropriate material reduction model at a component level based on the failure quotients to 

	This is not what is claimed. The presently claimed invention would not be clearly recognized nor immediate envisaged from the disclosed invention.
	Specifically, the “material reduction model” as described in the specification is applied after a failure is detected, it is not for detecting a failure – i.e. this is a material reduction model which reduces/degrades the properties of the material. In regards to the “appropriate model” – this relative term is interpreted to be the model for a corresponding failure type, i.e. based on the type of failure a specific material reduction model is applied, e.g. for a matrix failure.
	To clarify, the disclosure describes an invention in which 1) the failure, and failure type, is determined from the component level stresses/strains and a failure criterion/quotient, and then 2) based on a specific material reduction is applied, e.g. to degrade the material properties of the composite based on the type of failure. 

	This is not what is claimed. 
	The claim instead recites that the “material reduction model” is used “to detect a component failure”. 

As such, a person of ordinary skill would not have clearly recognized and immediately envisaged the claimed invention from the disclosure, and the original claims are as such rejected under § 112(a). 

	To further clarify – see Kwon, “Multi-Level Approach for Failure in Woven Fabric Composites”, 2001, page 714, col 1, which in a general manner describes parts of the technique used in the disclosed invention as: 
A) Compute the effective material properties for the finite element structural analysis using the three modules.
 B) For a load increment, compute the response of the structure such as displacements, strains, and stresses at the composite structure level. 
C) Apply the three modules to compute the stresses and strains at the fiber and matrix level. 
D) Apply failure criteria to check potential failure at the constituent material level. 
E) Once there is failure, degrade the material properties of the failed component and compute the effective composite properties using the modules for the subsequent finite element analysis. If there is no failure, the effective properties calculated in A) can be used for the subsequent finite element analysis. 
F) The interactive computations continue until either the composite structure fails completely or the designated final load is reached. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept without significantly more. 

	Claim 1 is treated as representative, claim 9 is rejected under a similar rationale as claim 1. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 9 is directed towards the statutory category of an article of manufacture. 

Step 2A – Prong 1
The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:

	A method for modeling fibrous composites, the method comprising:
	(a) obtaining...material properties for a ...model of a fibrous composite, wherein the computer model comprises a plurality of integration points and a plurality of unit cells;
	(b) for each integration point of the fibrous composite:
	determining composite level stresses and strains based on the material properties;
decomposing the composite level stresses and strains into component level stresses and strains for the integration point;
	using the component level stresses and strains to calculate failure quotients at the integration point;
	applying an appropriate material reduction model at a component level based on the failure quotients to detect a component failure;
	upscaling the component failure to determine updated material properties at a composite level;
	and incorporating the updated material properties into the computer model;
	and (c) repeating step (b) for each iteration of the ... model until a composite failure is detected in the updated ... model. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention of claims 1-16 are directed towards a mathematical concept. 


Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Claim 1 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
, using a computer processor,
...computer ...

In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 

There are no recited additional elements that integrate the judicial exception into a practical application. 
The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 
Claim 1 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
, using a computer processor,
...computer ...

In addition, the above and below limitation is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) The additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
, using a computer processor,
...computer ...

For evidence of this being well-understood, routine, and conventional activity in the relevant industry see:
The instant specification, ¶ 3-4
Kwon, “Versatile Micromechanics Model for Multiscale Analysis of Composite Structures”, 2013 – see § 1 which provides a background of the art of using a computer to model fibrous composites, also see the remaining sections for an implementation of one such model
Kwon et al., “MTCROMECHANICS MODEL FOR DAMAGE AND FAILURE ANALYSES OF LAMINATED FIBROUS COMPOSITES”, 1995 – the introduction provides a second review of prior art for using a computer to model fibrous composite materials 

Additional evidence of the above limitations being merely part of the well-understood, routine, and conventional activity of using a computer for modelling of fibrous composites are provided below – see the prior art relied upon, and the pertinent prior art of record in the conclusion section. 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent Claims
Claim 2 merely recites additional steps in the mathematical concept
Claim 10 is rejected under a similar rationale
Claim 3 merely recites additional steps in the mathematical concept
Claim 11 is rejected under a similar rationale
Claim 4 merely recites additional steps in the mathematical concept
Claim 12 is rejected under a similar rationale
Claim 5 merely recites a limitation of what “material reduction model[s]” are used, i.e. this is merely reciting part of the mathematical concept
Claim 13 is rejected under a similar rationale
Claim 6 recites a mathematical equation for the mathematical concept
Claim 14 is rejected under a similar rationale
Claim 7 recites a mathematical equation for the mathematical concept
Claim 15 is rejected under a similar rationale
Claim 8 is merely reciting a limitation of the mathematical concept, i.e. claim 8 merely recites that the units cells comprise specific subcells – this is part of the mathematical concept
Claim 16 is rejected under a similar rationale

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588

Regarding Claim 1
Kwon teaches: 
	A method for modeling fibrous composites, the method comprising:(Kwon, see chapter 7 – this is for multi-scale modeling of composite structures including ones with “fibers” (§ 7.2) – section 7.2 also teaches that this is “computational”, i.e. this is computer-implemented – see figure 7.1)

    PNG
    media_image1.png
    602
    891
    media_image1.png
    Greyscale

	(a) obtaining, using a computer processor, material properties for a computer model of a fibrous composite, wherein the computer model comprises a plurality of integration points and a plurality of unit cells; (Kwon, see figure 7.1 and § 7.2 this teaches that the material “properties” of the composite, e.g. one with “fibers”, are obtained for a computer model of the composite wherein the computer model is “multiscale” and wherein “The major computational time involves the finite element model applied to the laminated composite structure. This is a typical finite element analysis” (page 208, last paragraph)– see page 208 for more details – this includes a “fiber model”  and a “fabric model” and a “lamination model” – the fiber model in § 7.3 teaches that this is using a “representative unit cell” with “eight subcells” wherein at least one subcell has a fiber and the remaining has “matrix material” (page 212, ¶ 1), also see § 7.6 for more clarification – in summary, Kwon teaches a multi-scale model of a composite material such as one with fibers wherein the “fiber model” is a unit cell, e.g. one with 8 subcells and at least 1 of those subcells are a fiber material, and wherein the “multi-scale” model uses a FEA model for the composite material, either for the entire composite where “each layer” of the composite is “modeled discretely”, or in combination with a “lamination model”  which reduces the elements used to “represent each layer” to plate/shell elements for the “finite element analysis” – the present claim encompasses both of these embodiments) 
	(b) for each integration point of the fibrous composite:(Kwon, § 7.6 “Another way to model a multilayer composite is by applying different material properties in each layer (e.g., due to different orientations of fibers in layers) at the numerical integration points of a plate/shell element. In that case, the number of numerical integration points through the thickness of the plate/shell element should be at least equal to the number of layers, and the integration points should be properly spaced to represent the layers. If every layer has the same thickness, the integration points should be spaced equally.” – the FEA model has “numerical integration points”, also the Examiner notes that numerical integration points are part of the FEA mesh, i.e. these are the points in the mesh where the calculations are integrated - § 7.6 is describing a specific placement of these integration points for the lamination model in combination with FEA, however the Examiner notes that FEA applied to the entire composite without the lamination model also includes integration points – i.e., the FEA analysis performs calculations for each integration point, such as by integrating at the integration points) 
	determining composite level stresses and strains based on the material properties;(Kwon, § 7.2 and § 7.6 as cited above teaches this – the FEA analysis determines the 
	decomposing the composite level stresses and strains into component level stresses and strains for the integration point;(Kwon, § 7.3 teaches this – i.e. “Equations 7.20 and 7.22 are used for the postloop to decompose the strains at the unit cell level into subcell-level strains and stresses.” (page 214) – this is for each integration point, for compact prosecution the Examiner notes that Kwon is disclosing significant portions of the disclosed invention – Kwon is a publication by one of the instant inventors on the presently claimed invention)
	using the component level stresses and strains to calculate failure quotients at the integration point; (Kwon, as cited above teaches this – see figure 7.1 and see  7.2 ¶ 1-4 wherein ¶ 1-2 provide a background on the types of failures, and ¶ 3-4 teaches in part “On the other hand, the objective of the strength loop is to decompose effective stresses and strains at the composite structure level into stresses and strains at the constituent material level (i.e., fibers, particles, and matrix materials). Then, failures and damage are assessed using the stresses and strains at the constituent material level to determine damage and failure locally in the constituent materials. If there is damage or failure, degraded material properties of the damaged or failed constituents are determined, and those material properties are used for the next cycle of the stiffness loop” – the assessment of the failures includes calculating the failure quotients, i.e. the system calculates the failure quotients to determine “damage and failure locally” based on the decomposed “stresses and strains”
	applying an appropriate material reduction model at a component level based on the failure quotients to detect a component failure;(Kwon, as cited above in § 7.2 teaches “If there 
	upscaling the component failure to determine updated material properties at a composite level;(Kwon, as cited above in § 7.2 teaches “ those material properties are used for the next cycle of the stiffness loop”, also see page 213 “...These two functions are necessary to complete the preloop (i.e., stiffness loop) and the postloop (i.e., strength loop) as sketched in Figure 7.1. The detailed mathematical expressions for the two final expressions are given in Reference 9”)
	and incorporating the updated material properties into the computer model; (Kwon, § 7.2 as cited above teaches this – to summarize: Kwon teaches using FEA on the composite structure, decomposing the stresses and strains determined at the integration points of the composite structure to the subcells for the unit cells, determining if the subcells fail or are damaged, based on any failures then degrades the material properties, then upscale the degradations to the FEA model, and repeats the loop until the analysis “is terminated)
	and (c) repeating step (b) for each iteration of the computer model until a composite failure is detected in the updated computer model.  (Kwon, page 208, ¶ 4 “Those loops repeat in cycle until the multiscale analysis is terminated. In general, the multiscale analysis stops when the composite structure fails completely or the maximum applied load is reached in an incremental manner.”)

Regarding Claim 2

	The method of claim 1, wherein decomposing the composite level stresses and strains comprises:
	generating a relationship matrix based on the material properties; (Kwon, see page 213 – this has the relationship matrix “T” which is 24x24 [instant specification, ¶ 52], then this is inverted in equation 7.21, and then this is used to decompose the unit cell stresses and strains to the subcells – see § 7.3)
	partially inverting the relationship matrix to generate a downscaling matrix;(Kwon, equation 7.21 – the “T” matrix is inverted to give [[R1] [0] [R2]] wherein R2 is a “24 x 3 matrix” – see the instant specification, ¶ 56, wherein the partial inversion results in a “24 x 3” matrix R, then see Kwon equation 7.20 which decomposes the “normal strains at the unit cell level” to the “normal strains of the eight subcells” using the “R”, specifically when thermal expansion is neglected (tau) equation 7.20 reduces down to the use of R2 from the inversion in 7.21 – to summarize, the present claim encompasses under the BRI inverting the relationship matrix “T” as taught in Kwon as being anticipated as the claimed does not set forth a limitation on what “partially”, a relative term, explicit encompasses [i.e., the claims encompass a full inversion as a full inversion includes a partial inversion], and if the present claim is amended to explicitly recite the scope of this “partial” inversion then the claim is rendered obvious by neglecting the thermal expansion)
	and using the inverted relationship matrix to decompose the composite level stresses and strains to the component level stresses and strains.  (Kwon, § 7.3 – “Equations 7.20 and 


Regarding Claim 9
Kwon teaches: 
	A non-transitory computer-readable medium comprising executable instructions for modeling fibrous composites by causing a computer system to: (Kwon, see chapter 7 – this is for multi-scale modeling of composite structures including ones with “fibers” (§ 7.2) – section 7.2 also teaches that this is “computational”, i.e. this is computer-implemented – see figure 7.1)

    PNG
    media_image1.png
    602
    891
    media_image1.png
    Greyscale

(a) obtain material properties for a computer model of a fibrous composite, wherein the computer model comprises a plurality of integration points and a plurality of unit cells; (Kwon, see figure 7.1 and § 7.2 this teaches that the material “properties” of the composite, e.g. one with “fibers”, are obtained for a computer model of the composite wherein the computer model is “multiscale” and wherein “The major computational time involves the finite element model applied to the laminated composite structure. This is a typical finite element analysis” (page 208, last paragraph)– see page 208 for more details – this includes a “fiber model”  and a “fabric model” and a “lamination model” – the fiber model in § 7.3 teaches that this is using a “representative unit cell” with “eight subcells” wherein at least one subcell has a fiber and the remaining has “matrix material” (page 212, ¶ 1), also see § 7.6 for more clarification – in summary, Kwon teaches a multi-scale model of a composite material such as one with fibers wherein the “fiber model” is a unit cell, e.g. one with 8 subcells and at least 1 of those subcells are a fiber material, and wherein the “multi-scale” model uses a FEA model for the composite material, either for the entire composite where “each layer” of the composite is “modeled discretely”, or in combination with a “lamination model”  which reduces the elements used to “represent each layer” to plate/shell elements for the “finite element analysis” – the present claim encompasses both of these embodiments) 
	(b) for each integration point of the fibrous composite: (Kwon, § 7.6 “Another way to model a multilayer composite is by applying different material properties in each layer (e.g., due to different orientations of fibers in layers) at the numerical integration points of a plate/shell element. In that case, the number of numerical integration points through the thickness of the plate/shell element should be at least equal to the number of layers, and the the FEA model has “numerical integration points”, also the Examiner notes that numerical integration points are part of the FEA mesh, i.e. these are the points in the mesh where the calculations are integrated - § 7.6 is describing a specific placement of these integration points for the lamination model in combination with FEA, however the Examiner notes that FEA applied to the entire composite without the lamination model also includes integration points – i.e., the FEA analysis performs calculations for each integration point, such as by integrating at the integration points) 
	determine composite level stresses and strains based on the material properties; (Kwon, § 7.2 and § 7.6 as cited above teaches this – the FEA analysis determines the composite level stresses and strains based on the material properties – then see § 7.2 for decomposing these composite level to the fiber model)
	decompose the composite level stresses and strains into component level stresses and strains for the integration point; (Kwon, § 7.3 teaches this – i.e. “Equations 7.20 and 7.22 are used for the postloop to decompose the strains at the unit cell level into subcell-level strains and stresses.” (page 214) – this is for each integration point, for compact prosecution the Examiner notes that Kwon is disclosing significant portions of the disclosed invention – Kwon is a publication by one of the instant inventors on the presently claimed invention)
	use the component level stresses and strains to calculate failure quotients at the integration point; (Kwon, as cited above teaches this – see figure 7.1 and see  7.2 ¶ 1-4 wherein ¶ 1-2 provide a background on the types of failures, and ¶ 3-4 teaches in part “On the other  decompose effective stresses and strains at the composite structure level into stresses and strains at the constituent material level (i.e., fibers, particles, and matrix materials). Then, failures and damage are assessed using the stresses and strains at the constituent material level to determine damage and failure locally in the constituent materials. If there is damage or failure, degraded material properties of the damaged or failed constituents are determined, and those material properties are used for the next cycle of the stiffness loop” – the assessment of the failures includes calculating the failure quotients, i.e. the system calculates the failure quotients to determine “damage and failure locally” based on the decomposed “stresses and strains”
	apply an appropriate material reduction model at a component level based on the failure quotients to detect a component failure; (Kwon, as cited above in § 7.2 teaches “If there is damage or failure, degraded material properties of the damaged or failed constituents are determined, and those material properties are used for the next cycle of the stiffness loop” [example of a material reduction model]
	upscale the component failure to determine updated material properties at a composite level; (Kwon, as cited above in § 7.2 teaches “ those material properties are used for the next cycle of the stiffness loop”, also see page 213 “...These two functions are necessary to complete the preloop (i.e., stiffness loop) and the postloop (i.e., strength loop) as sketched in Figure 7.1. The detailed mathematical expressions for the two final expressions are given in Reference 9”)
	and incorporate the updated material properties into the computer model; (Kwon, § 7.2 as cited above teaches this – to summarize: Kwon teaches using FEA on the composite structure, decomposing the stresses and strains determined at the integration points of the composite structure to the subcells for the unit cells, determining if the subcells fail or are damaged, based on any failures then degrades the material properties, then upscale the degradations to the FEA model, and repeats the loop until the analysis “is terminated) 
	and (c) repeat step (b) for each iteration of the computer model until a composite failure is detected in the updated computer model.  (Kwon, page 208, ¶ 4 “Those loops repeat in cycle until the multiscale analysis is terminated. In general, the multiscale analysis stops when the composite structure fails completely or the maximum applied load is reached in an incremental manner.”)

Regarding Claim 10.
Kwon teaches:
	The computer-readable medium of claim 9, wherein decomposing the composite level stresses and strains comprises:
	generating a relationship matrix based on the material properties; (Kwon, see page 213 – this has the relationship matrix “T” which is 24x24 [instant specification, ¶ 52], then this is inverted in equation 7.21, and then this is used to decompose the unit cell stresses and strains to the subcells – see § 7.3)
	partially inverting the relationship matrix to generate a downscaling matrix; (Kwon, equation 7.21 – the “T” matrix is inverted to give [[R1] [0] [R2]] wherein R2 is a “24 x 3 matrix” – see the instant specification, ¶ 56, wherein the partial inversion results in a “24 x 3” matrix R, then see Kwon equation 7.20 which decomposes the “normal strains at the unit cell level” to the “normal strains of the eight subcells” using the “R”, specifically when thermal expansion is to summarize, the present claim encompasses under the BRI inverting the relationship matrix “T” as taught in Kwon as being anticipated as the claimed does not set forth a limitation on what “partially”, a relative term, explicit encompasses [i.e., the claims encompass a full inversion as a full inversion includes a partial inversion], and if the present claim is amended to explicitly recite the scope of this “partial” inversion then the claim is rendered obvious by neglecting the thermal expansion)
	and using the inverted relationship matrix to decompose the composite level stresses and strains to the component level stresses and strains. (Kwon, § 7.3 – “Equations 7.20 and 7.22 are used for the postloop to decompose the strains at the unit cell level into subcell-level strains and stresses”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Kim, “Multi-scale modeling of refractory woven fabric composites”, 2006

Regarding Claim 3
Kwon does not explicitly teach: 
	The method of claim 2, wherein upscaling the component failure to determine the updated material properties at the composite level comprises:
	4220180012 multiplying a combined stiffness matrix and the downscaling matrix to generate a distributed stiffness matrix;
	linearly combining and weighting directional stiffnesses to generate a normal stiffness matrix for the fiber composite;
	and inverting the normal stiffness matrix, wherein the updated material properties are extracted from the inverted normal stiffness matrix. 

Kim teaches:
The method of claim 2, wherein upscaling the component failure to determine the updated material properties at the composite level comprises: (Kim, see abstract and see figure 1 – this is disclosing a similar system as Kwon – this is noted for relevance)
4220180012 multiplying a combined stiffness matrix and the downscaling matrix to generate a distributed stiffness matrix; (Kim, equations 11-24 and the corresponding description teaches this – see equation 22 specifically, this takes the “R2” matrix [the downscaling matrix] and then multiples it by a combined stiffness matrix [the “V” is the volume fraction of the subcell, the “E” is the inverse of the subcell stiffness matrix – see equation 13-16 for clarification] – i.e. the “Eunit” is the unit cell level stiffness matrix obtained by this multiplication of a combined stiffness matrix with the downscaling matrix with the volume fraction of the subcell)

    PNG
    media_image2.png
    988
    542
    media_image2.png
    Greyscale

linearly combining and weighting directional stiffnesses to generate a normal stiffness matrix for the fiber composite;(Kim, as cited above – specifically, see “V” – this is the volume fraction of each subcell, wherein page 3 col. 1, ¶ 1 teaches “The dimension of each sub-cell, a, b, c in the figure, is determined from the volume fraction of each material, i.e. the fiber, the bonding layer, and the coating.” – in other words the above “Eunit” calculation is the resulting normal stiffness matrix for “the unidirectional composite” based on linearly combining and weighting the directional stiffnesses – for clarification on claim interpretation, see the instant specification ¶ 56 “The directional stiffnesses are then linearly combined and weighted by the relative volumes of the subcells”, e.g. by the volume fractions such as taught in Kim)
	and inverting the normal stiffness matrix, wherein the updated material properties are extracted from the inverted normal stiffness matrix. (Kim, equation 23 teaches that the normal stiffness matrix is inverted “for the macro-scale analysis” also see equation 24, for additional clarity if this claim was also intended to have a rotation/coordinate transformation from the assumed unidirectional strands of Kim to strands at angles – see Kwon, § 7.5 for the coordinate transformation with a “stiffness transformation” which teaches this, i.e. this transforms the composite-level equations to the subcell equations using a coordinate transformation to align the strands to the same unit cell [e.g., the strands have angles of 10-15 degrees that varies, this coordinate transformation would have allowed a person of ordinary skill to transform all of the strands to use the same unit cell with the fibers aligned at one angle])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon on a system for multi-scale i.e. this would have ensured that the model would have accurately described the stress-strain relationship at the subcell relation by ensuring that the stiffness matrix was also transformed between the subcell and the unit cell, as the stiffness matrix is a key part of Hooke’s law. 
For clarity, the Examiner notes that one of ordinary skill would have recognized that the “constitutive equations” derived for the unit cell/subcells are an applied form of Hooke’s law, with an additional term for accounting for thermos-elastic effects, i.e. the governing equations are a form of Hooke’s Law for a thermoelastic problem. 

Regarding Claim 11.
Kwon does not explicitly teach: 
	The computer-readable medium of claim 10, wherein upscaling the component failure to determine the updated material properties at the composite level comprises:
	multiplying a combined stiffness matrix and the downscaling matrix to generate a distributed stiffness matrix;
linearly combining and weighting directional stiffnesses to generate a normal stiffness matrix for the fiber composite;
	and inverting the normal stiffness matrix, wherein the updated material properties are extracted from the inverted normal stiffness matrix. 

Kim teaches:
	The computer-readable medium of claim 10, wherein upscaling the component failure to determine the updated material properties at the composite level comprises: (Kim, see abstract and see figure 1 – this is disclosing a similar system as Kwon – this is noted for relevance)
	multiplying a combined stiffness matrix and the downscaling matrix to generate a distributed stiffness matrix; (Kim, equations 11-24 and the corresponding description teaches this – see equation 22 specifically, this takes the “R2” matrix [the downscaling matrix] and then multiples it by a combined stiffness matrix [the “V” is the volume fraction of the subcell, the “E” is the inverse of the subcell stiffness matrix – see equation 13-16 for clarification] – i.e. the “Eunit” is the unit cell level stiffness matrix obtained by this multiplication of a combined stiffness matrix with the downscaling matrix with the volume fraction of the subcell)

    PNG
    media_image2.png
    988
    542
    media_image2.png
    Greyscale

linearly combining and weighting directional stiffnesses to generate a normal stiffness matrix for the fiber composite; (Kim, as cited above – specifically, see “V” – this is the volume fraction of each subcell, wherein page 3 col. 1, ¶ 1 teaches “The dimension of each sub-cell, a, b, c in the figure, is determined from the volume fraction of each material, i.e. the fiber, the bonding layer, and the coating.” – in other words the above “Eunit” calculation is the resulting normal stiffness matrix for “the unidirectional composite” based on linearly combining and weighting the directional stiffnesses – for clarification on claim interpretation, see the instant specification ¶ 56 “The directional stiffnesses are then linearly combined and weighted by the relative volumes of the subcells”, e.g. by the volume fractions such as taught in Kim)
	and inverting the normal stiffness matrix, wherein the updated material properties are extracted from the inverted normal stiffness matrix. (Kim, equation 23 teaches that the normal stiffness matrix is inverted “for the macro-scale analysis” also see equation 24, for additional clarity if this claim was also intended to have a rotation/coordinate transformation from the assumed unidirectional strands of Kim to strands at angles – see Kwon, § 7.5 for the coordinate transformation with a “stiffness transformation” which teaches this, i.e. this transforms the composite-level equations to the subcell equations using a coordinate transformation to align the strands to the same unit cell [e.g., the strands have angles of 10-15 degrees that varies, this coordinate transformation would have allowed a person of ordinary skill to transform all of the strands to use the same unit cell with the fibers aligned at one angle])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon on a system for multi-scale i.e. this would have ensured that the model would have accurately described the stress-strain relationship at the subcell relation by ensuring that the stiffness matrix was also transformed between the subcell and the unit cell, as the stiffness matrix is a key part of Hooke’s law. 
For clarity, the Examiner notes that one of ordinary skill would have recognized that the “constitutive equations” derived for the unit cell/subcells are an applied form of Hooke’s law, with an additional term for accounting for thermos-elastic effects, i.e. the governing equations are a form of Hooke’s Law for a thermoelastic problem. 

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Kim, “Multi-scale modeling of refractory woven fabric composites”, 2006 in further view of Feng et al., “Effective Elastic and Plastic Properties of Interpenetrating Multiphase Composites”, 2004 

Regarding Claim 4

	The method of claim 3, wherein upscaling the component failure to determine the updated material properties at the composite level further comprises:
	estimating a shear modulus of each half cell of a target unit cell by combining corresponding shear moduli of corresponding quarter cells, wherein each of the corresponding shear moduli is weighted by a cross-sectional area of corresponding quarter cell in a plane of interest;
	and combining the shear modulus of the half cells to obtain an upscaled shear modulus for the target unit cell, wherein the updated material properties also includes the upscaled shear modulus. 

Feng, as taken in combination with Kwon and Kim above, teaches: 
	The method of claim 3, wherein upscaling the component failure to determine the updated material properties at the composite level further comprises:
	estimating a shear modulus of each half cell of a target unit cell by combining corresponding shear moduli of corresponding quarter cells, wherein each of the corresponding shear moduli is weighted by a cross-sectional area of corresponding quarter cell in a plane of interest;(Feng, page 41, last paragraph teaches “To calculate the effective elastic moduli by using the iso-strain and iso-stress assumptions, we decompose the unit cell into series and parallel sub-cells. For isotropic composites, there are only two independent elastic constants (e.g., Young’s modulus and shear modulus) in the constitutive relation, which can be determined from any direction of decomposition. For anisotropic composites, however, there 3 axis, each containing n1 series blocks [subcells of subcells].” wherein “The effective moduli of each sub-cell are determined from the constitutive relations (either elastic or elastoplastic) and volume fractions of its constituent phases by adopting the iso-stress assumptions.” and then “Finally, the elastic moduli of the whole cell can be calculated from the obtained constitutive property...” and then see equation 9 for the isotropic case including that this is a summation over “the serial number of a sub-cell...”, and then see § 4.2 for an example wherein there is an assumption on the dimensions of the unit cell, as well as the volume fractions, which results in equation 9 being reduced to equation 12 , see § 4.3 for another example, also for relevance see page 49 ¶ 1, in summary Feng teaches calculating the shear modulus of the unit cell by decomposing the unit cell to subcells, wherein each subcell contains “blocks” (see figure 4) – each block in each subcell is assigned a material, e.g. matrix/fiber [e.g., see figure 3] – these blocks are also subcells, i.e. the claimed subcells are encompassed by the blocks such as in figure 4(b) – Feng then calculates the elastic moduli, including the “shear moduli”, of the blocks, and then determines the shear moduli for the quarter cells (see figure 4(b) which shows quarter cells wherein this is based on the dimensions of the blocks which includes the “cross-section” ( see equations 1-4), and then from the calculated shear moduli using a technique based on “the homogenization technique” to estimate the shear moduli of the unit cell based on the summation in equation 9 – the claimed invention is an obvious over this, i.e. see equation 9, see the description – the shear moduli of the unit cell is determined by a summation over the “x3” axis, then over the x2 axis, then over the x1 axis – the half-cell would have obviously been the final summation over the x1 axis, whereas the quarter cell would have obviously been the summation over the x2 axis) 

    PNG
    media_image3.png
    467
    737
    media_image3.png
    Greyscale

	and combining the shear modulus of the half cells to obtain an upscaled shear modulus for the target unit cell, wherein the updated material properties also includes the upscaled shear modulus. (Feng, as cited above teaches this – the summation sums over each of the unit cells on each axis with a combination of decomposition such as shown in figure 4(b) to quarter cells in order to obtain an upscaled shear moduli for the unit cell based on the shear moduli of each unit cell and a decomposition technique with a homogenization technique [i.e. decompose the unit cell into a hierarchy such as shown in figure 4, obtain the shear moduli for the lowest level in the hierarchy, homogenize that level to the next level to obtain the shear 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon, as modified about, on using a unit-cell model with subcells for multi-scale modeling of composites with the teachings from Feng on a technique for decomposition and homogenization for unit cells with subcells for composites wherein the technique of Feng scales moduli associated with the material between the unit cell and the subcell levels. The motivation to combine would have been that Feng’s technique would have provided results that “agree well with the finite element results and experimental data” (Feng, abstract) wherein “Such an approach should be of theoretical and engineering interest due to its simplicity and satisfactory accuracy.” (Feng, § 6) – i.e. this provides a simple [computationally fast] and accurate approach for scaling the moduli. 

Regarding Claim 12.
Kwon, as modified above, does not explicitly teach:
	The computer-readable medium of claim 11, wherein upscaling the component failure to determine the updated material properties at the composite level further comprises:
	estimating a shear modulus of each half cell of a target unit cell by combining corresponding shear moduli of corresponding quarter cells, wherein each of the corresponding shear moduli is weighted by a cross-sectional area of corresponding quarter cell in a plane of interest;
and combining the shear modulus of the half cells to obtain an upscaled shear modulus for the target unit cell, wherein the updated material properties also includes the upscaled shear modulus. 

Feng, as taken in combination with Kwon and Kim above, teaches: 
The computer-readable medium of claim 11, wherein upscaling the component failure to determine the updated material properties at the composite level further comprises:
	estimating a shear modulus of each half cell of a target unit cell by combining corresponding shear moduli of corresponding quarter cells, wherein each of the corresponding shear moduli is weighted by a cross-sectional area of corresponding quarter cell in a plane of interest; (Feng, page 41, last paragraph teaches “To calculate the effective elastic moduli by using the iso-strain and iso-stress assumptions, we decompose the unit cell into series and parallel sub-cells. For isotropic composites, there are only two independent elastic constants (e.g., Young’s modulus and shear modulus) in the constitutive relation, which can be determined from any direction of decomposition. For anisotropic composites, however, there are more independent elastic constants, which should be determined from sub-cell decompositions of different directions...” wherein page 42, ¶ 1 teaches that “to determine the...shear moduli...the unit cell....is divided into....sub-cells parallel to the x3 axis, each containing n1 series blocks [subcells of subcells].” wherein “The effective moduli of each sub-cell are determined from the constitutive relations (either elastic or elastoplastic) and volume fractions of its constituent phases by adopting the iso-stress assumptions.” and then “Finally, the elastic moduli of the whole cell can be calculated from the obtained constitutive in summary Feng teaches calculating the shear modulus of the unit cell by decomposing the unit cell to subcells, wherein each subcell contains “blocks” (see figure 4) – each block in each subcell is assigned a material, e.g. matrix/fiber [e.g., see figure 3] – these blocks are also subcells, i.e. the claimed subcells are encompassed by the blocks such as in figure 4(b) – Feng then calculates the elastic moduli, including the “shear moduli”, of the blocks, and then determines the shear moduli for the quarter cells (see figure 4(b) which shows quarter cells wherein this is based on the dimensions of the blocks which includes the “cross-section” ( see equations 1-4), and then from the calculated shear moduli using a technique based on “the homogenization technique” to estimate the shear moduli of the unit cell based on the summation in equation 9 – the claimed invention is an obvious over this, i.e. see equation 9, see the description – the shear moduli of the unit cell is determined by a summation over the “x3” axis, then over the x2 axis, then over the x1 axis – the half-cell would have obviously been the final summation over the x1 axis, whereas the quarter cell would have obviously been the summation over the x2 axis) 


    PNG
    media_image3.png
    467
    737
    media_image3.png
    Greyscale

	and combining the shear modulus of the half cells to obtain an upscaled shear modulus for the target unit cell, wherein the updated material properties also includes the upscaled shear modulus. (Feng, as cited above teaches this – the summation sums over each of the unit cells on each axis with a combination of decomposition such as shown in figure 4(b) to quarter cells in order to obtain an upscaled shear moduli for the unit cell based on the shear moduli of each unit cell and a decomposition technique with a homogenization technique [i.e. decompose the unit cell into a hierarchy such as shown in figure 4, obtain the shear moduli for the lowest level in the hierarchy, homogenize that level to the next level to obtain the shear moduli for the higher level, and keep repeating said process until the blocks shear moduli are homogenized to the unit cell)

. 

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of  Zhang et al., “Progressive damage simulation of triaxially braided composite using a 3D meso-scale finite element model”, 2015.

Regarding Claim 5
Kwon does not explicitly teach:
The method of claim 1, wherein the appropriate material reduction model is one selected from a group consisting of a fiber failure in tension model, a fiber failure in compression model, a fiber-matrix interface failure model, and a matrix failure model. 


	The method of claim 1, wherein the appropriate material reduction model is one selected from a group consisting of a fiber failure in tension model, a fiber failure in compression model, a fiber-matrix interface failure model, and a matrix failure model. (Zhang 2, § 2.1.1 – see equations 2-5 – these are the failure modes of a fiber, i.e. “fiber tension failure”, “fiber compression”, “matrix tension”, “matrix compression” – the matrix tension/compression failures are both examples of matrix failure models- for the fiber-matrix see § 2.2. for “interlaminar progressive damage model” – this is a model for delamination between the laminates, i.e. “interfacial debonding” [example fiber-matrix interface failure model] then see § 2.1.2 and § 2.1.3 for the “damage model” including a “damaged stiffness matrix” [example of a material reduction model] – i.e. it would have been obvious to 1) determine a type of failure, 2) from this type of failure determine a damage evolution model which “will cause degradation of stiffness constants” with “further loading” as the “material” “becomes softened” and then to apply a material reduction model, e.g. the damaged stiffness matrix for use in combination with equation 1 of Zhang  in order to simulate the reduction in the material’s stiffness matrix due to a failure in the composite [material reduction model] – Zhang’s damage model is based on “the equivalent displacements and stresses for each failure mode” as shown in table 1, for more clarity Zhang page 107 ¶ 1 col. 1 teaches “damage-evolution variables associated with the four damage modes: fiber tension, fiber compression, matrix tension and matrix compression”, for relevance see Zhang figure 4 for the use of a FEM and a unit cell model and see § 3)



Regarding Claim 13.
Kwon does not explicitly teach:
	The computer-readable medium of claim 9, wherein the appropriate material reduction model is one selected from a group consisting of a fiber failure in tension model, a fiber failure in compression model, a fiber-matrix interface failure model, and a matrix failure model. 

Zhang teaches:
The computer-readable medium of claim 9, wherein the appropriate material reduction model is one selected from a group consisting of a fiber failure in tension model, a fiber failure in compression model, a fiber-matrix interface failure model, and a matrix failure model. (Zhang 2, § 2.1.1 – see equations 2-5 – these are the failure modes of a fiber, i.e. “fiber tension failure”, “fiber compression”, “matrix tension”, “matrix compression” – the matrix tension/compression failures are both examples of matrix failure models- for the fiber-matrix see § 2.2. for “interlaminar progressive damage model” – this is a model for delamination between the laminates, i.e. “interfacial debonding” [example fiber-matrix interface failure model] then see § 2.1.2 and § 2.1.3 for the “damage model” including a “damaged stiffness matrix” [example of a material reduction model] – i.e. it would have been obvious to 1) determine a type of failure, 2) from this type of failure determine a damage evolution model which “will cause degradation of stiffness constants” with “further loading” as the “material” “becomes softened” and then to apply a material reduction model, e.g. the damaged stiffness matrix for use in combination with equation 1 of Zhang in order to simulate the reduction in the material’s stiffness matrix due to a failure in the composite [material reduction model] – Zhang’s damage model is based on “the equivalent displacements and stresses for each failure mode” as shown in table 1, for more clarity Zhang page 107 ¶ 1 col. 1 teaches “damage-evolution variables associated with the four damage modes: fiber tension, fiber compression, matrix tension and matrix compression”, for relevance see Zhang figure 4 for the use of a FEM and a unit cell model and see § 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon on a multi-scale model for composite failure with the teachings from Zhang on a model for composite failure wherein the stiffness matrix is “damaged” to model the material reduction due to a failure and based on the type of failure. The motivation to combine would have been that Zhang’s technique would have improved the accuracy of the model as it would have ensured that the damage to the model’s . 


Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, “Multiphysics and Multiscale Modeling Techniques and Applications”, Oct. 5th, 2015, Textbook, ISBN 9781482244588 and in view of Kwon et al., hereafter Park, “Versatile Micromechanics Model for Multiscale Analysis of Composite Structures”, 2013 

Regarding Claim 8
Kwon teaches:
	The method of claim 1, wherein each of the plurality of unit cells comprises eight subcells, and wherein [one] of the eight subcells represent fiber properties of the fibrous composite and six remaining cells of the eight cells represent matrix properties of the fibrous composite. (Kwon, § 7.3 as cited above teaches a unit cell with 8 subcells wherein 1 subcell is a fiber – specifically, see ¶ 1-3 and then see page 212 ¶ 1 )

Kwon does not explicitly teach: 
	two of the eight subcells represent fiber...

Park teaches:
two of the eight subcells represent fiber... (Park, see abstract for relevance – then see § 2 wherein ¶ 1 and figure 1 teaches a unit cell with 8 subcells wherein 2 of the subcells represent fiber, and the remaining subcells represent the matrix, for relevance also see the remaining portions of § 2 and see § 3, and specifically see page 677 ¶ 2 -– Park is teaching a similar system)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon on a multi-scale modeling system for composites using a unit cell model for the fiber with the teachings from Park on a similar technique wherein the unit cell has 2 subcells that represent fibers. The motivation to combine would have been that the single subcell for fiber of Kwon is for “short fiber” (see Park, § 2, ¶ 1) – the use of two subcells to represent fiber would have enabled the system to model longer fibers than just the “short fiber” used in Kwon. 



Regarding Claim 16.
Kwon teaches:
	The computer-readable medium of claim 9, wherein each of the plurality of unit cells comprises eight subcells, and wherein [one] of the eight subcells represent fiber properties of the fibrous composite and six remaining cells of the eight cells represent matrix properties of the fibrous composite. (Kwon, § 7.3 as cited above teaches a unit cell with 8 subcells wherein 1 subcell is a fiber – specifically, see ¶ 1-3 and then see page 212 ¶ 1 )

Kwon does not explicitly teach: 
	two of the eight subcells represent fiber...

Park teaches:
two of the eight subcells represent fiber... (Park, see abstract for relevance – then see § 2 wherein ¶ 1 and figure 1 teaches a unit cell with 8 subcells wherein 2 of the subcells represent fiber, and the remaining subcells represent the matrix, for relevance also see the remaining portions of § 2 and see § 3, and specifically see page 677 ¶ 2 -– Park is teaching a similar system)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kwon on a multi-scale modeling system for composites using a unit cell model for the fiber with the teachings from Park on a similar technique wherein the unit cell has 2 subcells that represent fibers. The motivation to combine would have been that the single subcell for fiber of Kwon is for “short fiber” (see Park, § 2, ¶ 1) – the use of two subcells to represent fiber would have enabled the system to model longer fibers than just the “short fiber” used in Kwon. 

Conclusion

Darcy, “FAILURE MODEL FOR FIBROUS COMPOSITES USING MULTISCALE MODELING”, 2018, PhD Dissertation from the Naval Postgraduate School, for the presently claimed invention – see § 3.1 on page 21 specifically, see chapter 3, and then see chapter 4
Kwon et al., “Unit-Cell Model of 2/2-TwillWoven Fabric Composites for Multi-Scale Analysis”, 2004 – see § 2 , see page 67 equation 25
Kwon et al., “Multilevel, Micro/Macro-Approach for Analysis of Woven-Fabric Composite Plates”, 2001, see page 1007, see equations 12-13 on page 1009
Pineda et al., Progressive failure of a unidirectional fiber-reinforced composite using the method of cells: Discretization objective computational result, 2012, see §2 
Ricks et al., “Mechanical Model Development for Composite Structural Supercapacitors”, 2016 – see page 2 ¶ 2-3, see page 3-5 – this describes the use of a “unit cell” and the decomposition of the stress-strain-stiffness relationship to the subcells in tensor form, and describes the hierarchical relationship for a repeating unit cell (see figure 2) at various length scales – also see equation 9 which is a coordinate transformation for between the scales using “transformation tensors” wherein “This stiffness tensor (after appropriate coordinate transformation) then represents the homogenized material in one of the subcells within an RUC at the next higher length scale (k-1)...”
Aghdam et al., “Micromechanics based analysis of randomly distributed fiber reinforced composites using simplified unit cell model”, 2005 – see § 2, specifically see §
Bigaud et al., “FROM GEOMETRICAL DESCRIPTION TO MECHANICAL PREDICTION - APPLICATION TO WOVEN FABRIC COMPOSITES”, 1998 – see § 2.2.2.3 on page 294

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128